DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Remarks filed 07/20/2022.
3. Claims 1-7 and 21-33 are pending in which claims 1, 21 and 28 are independent. 
Response to Arguments
4. Applicant's arguments filed 7/20/2022 have been fully considered. For the Examiner’s responses, please refer to below discussions.
4.1. In respect of claim 1 (also applicable to claims 21 and 28z), the Applicant argued that “”Claim I fails to teach, "calculating an inbound-link score for an individual inbound link in the plurality of inbound links by multiplying a weight associated with the individual inbound link by a high-reliability score of an originating web content from which the individual inbound link originates, wherein the high-reliability score indicates the originating web content provides accurate content." Neither Ramer nor Kim teaches "reliability." In fact, neither reference even uses the word reliability. Further, claim I has been amended to define reliable as "the originating web content provides accurate content." In the context of the application, accurate content includes true content, rather than false content. The examiner analogizes the quality measure in Ramer to the reliability score in claim 1. The quality measure in Ramer measures whether a website is mobile phone friendly. A high quality website in Ramer will have a good appearance and function on a mobile phone. The ascetic quality in Ramer is unrelated to providing "accurate content."”, 
The Examiner respectfully agreed with the Applicant that the previously cited Ramer and Kim’s deficiency on disclosing the newly amended subject matter.
As a cure to the deficiency, a reference published to Curlander is respectfully incorporated to address the above deficiency. Please refer to specific section on Curlander’s corresponding teaching.
Further concerning the amended subject matter “wherein the high-reliability score indicates the originating web content provides accurate content” in which the terms high [reliable] and accurate [content] seems suggesting ambiguity on the metes and bonds of the terms.  The formality is addressed as a 35 U.S.C. 112(b) issue in the instant action below.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.1. Claims 7, 21 and 28 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention. "Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).
The claims recite “wherein the high-reliability score indicates the originating web content provides accurate content” in which a mete and bound for the range of “high” or “accurate” is ambiguous.  Though the specification described information “reliable”, “very reliable” or “more reliable”, however, there is no thresholds, metes or bounds particularly point out and distinctly claim the subject matter (for example, information).
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1. Claims 1-4, 6-7, 21-24, 26-31 and 33 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Ramer et al.: "SYSTEM FOR TARGETING ADVERTISING CONTENT TO A PLURALITY OF MOBILE COMMUNICATION FACILITIES", (United States Patent Application Publication US 20110313853 A1, filed 2011-08-28; and published 2011-12-22, hereafter “Ramer”), in view of 
Kim et al.: "SYSTEMS AND METHODS OF RETRIEVING RELEVANT INFORMATION", (United States Patent Application Publication US 20020129014 A1, filed 2001-01-10; and published 2002-09-12, hereafter “Kim”), and further in view of 
Curlander et al.: "BIN CONTENT VERIFICATION", (United States Patent Application Publication US 20020129014 A1, filed 2001-01-10; and published 2002-09-12, hereafter “Curlander”).

As per claim 1, Ramer teaches one or more computer storage media having computer executable instructions embodied thereon that, when executed, by one or more processors, causes the one or more processors to perform a method of assigning a reliability score to a web content (See [2076], a base station may include a computing device and a storage medium. The storage device may store program codes and instructions executed by the computing devices associated with the base station), the method comprising:
identifying a plurality of inbound links to the web content that is to be scored (See [0312] and [0316], a review of mobile content may be represented by a score and an editorial review may identify aspects of mobile content, such as links, images, video, audio, and other aspects. Mobile content may be presented to a mobile communication facility 102 based on a relevance that is determined by a combined algorithmic and editorial review).
Concerning “calculating an inbound-link score for an individual inbound link in the plurality of inbound links by multiplying a weight associated with the individual inbound link by a high-reliability score of an originating web content from which the individual inbound link originates”, Ramer teaches calculating a relevancy score of an inbound link relating to a content item (See [0222]) and further teaches deriving content weight for content item (See [0950]).
However, Ramer does not explicitly teach weighting a web link by multiplying the associated weight of the link and the score of the content that the link originates.
On the other hand, as an analogous art on ranking web links and content, Kim teaches weighting a web link by multiplying the associated weight of the link and the score of the content that the link originates (See [0027]-[0028], the ranker 30 determines the intrinsic rank of the page by multiplying the content score by the page weight and the extrinsic rank of the page by multiplying the link weight by the page weight).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Kim's teaching with Ramer reference because Ramer is dedicated to determining relevance based at least in part on the review, and displaying content based on the relevance, Kim is dedicated to producing relevant search results to keyword queries, and the combined teaching would have enabled Ramer to obtained better ranked web content by considering web page weight to reasonably rank the weighted pages higher than other content associated with inbound links.
Concerning the inbound-link score, Ramer in view of Kim does not explicitly teach wherein the high-reliability score indicates the originating web content provides accurate content. 
However, as analogous art on content management, Curlander teaches wherein the high-reliability score indicates the originating web content provides accurate content (See col. 19, lines 49-61, If it is determined that the confidence threshold has been exceeded by the confidence score, the bin content is considered accurate and not in need of review by an agent, as in 618. However, if it is determined that the confidence threshold is not exceeded, or if it is determined at decision block 614 that the bin content was not expected to change, it is determined that the bin content is considered not accurate and an agent is scheduled to review the content of the bin, as in 612. In some implementations, an agent may review the current bin images and/or the stored bin images to determine if the bin content is accurate. In another implementation, the agent may physically view the bin content. ).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Curlander's teaching with Ramer in view of Kim reference because Ramer is dedicated to determining relevance based at least in part on the review, and displaying content based on the relevance, Kim is dedicated to producing relevant search results to keyword queries, Curlander is dedicated to verifying the content of items and the combined teaching would have enabled Ramer in view of Kim to score relevance more accurately by high reliability score such that more accurate search results would have been obtained. 
 Ramer in view of Kim and further in view of Curlander further teaches the following:
calculating a high reliability score for the web content using the inbound link score for the individual inbound link (See Kim: [0027]-[0028], the ranker 30 determines the intrinsic rank of the page by multiplying the content score by the page weight and the extrinsic rank of the page by multiplying the link weight by the page weight); and
associating in computer storage the high reliability score with the web content (See Ramer: [0464], Consumer Reports may request that the list of merchants be ordered according to the Consumer Reports ranking of the products. Here the reported content ranking teaches storage of the rankings, a suggestion of scorings).

As per claim 2, Ramer in view of Kim and further in view of Curlander teaches the media of claim 1, wherein the calculating the high reliability score comprises generating a sum of inbound-link scores for the plurality of inbound links to the web content and diving the sum by a sum of weights associated with the plurality of inbound links (See Ramer: [0130]-[0131], the algorithm finds the weighted sum of the variable of interest for the K nearest neighbors, where the weights are the inverse of the calculated distances; and a weighted averaging process is implemented to carve out subgroups of users who all highly ranked a product that has an overall unpopular rating with the overall user dataset.). 

As per claim 3, Ramer in view of Kim and further in view of Curlander teaches the media of claim 1, wherein the weight is based on an amount of inbound links to the web content from the originating web content (See Ramer: [0009] and [0529], a review of inbound links to the mobile content, outbound links to the mobile content, text of the mobile content, keywords of the mobile content, a link structure of the mobile content, or metadata associated with the mobile content; and another text aspect associated with a mobile content website is the inbound links to the website on other website pages. These in-bound links and their associated text may also include terms that are highly relevant to the value and/or purpose of the mobile content website.).

As per claim 4, Ramer in view of Kim and further in view of Curlander teaches the media of claim 1, wherein the weight is based on an age of an inbound link from the originating web content (See Kramer: [0138], determine the quality of content located on a website. In embodiments, quality may be associated with the markup used, the number of visits to a site, the length of visits to a site, the popularity of a site, word repetition, outbound links, inbound links, the age of a page, the age and growth of inbound links, inbound link usage, or some other quality indicator).

As per claim 6, Ramer in view of Kim and further in view of Curlander teaches the media of claim 1, further comprising 
identifying a plurality of outbound links from the web content (See Ramer: [0274] and [0312] and [0316], a review of mobile content with outbound links to blacklisted content may result in the reviewed mobile content to be black-listed and a review of mobile content may be represented by a score and an editorial review may identify aspects of mobile content, such as links, images, video, audio, and other aspects. Mobile content may be presented to a mobile communication facility 102 based on a relevance that is determined by a combined algorithmic and editorial review);
calculating an outbound-link score for an individual outbound link in the plurality of outbound links by multiplying a weight associated with the individual outbound link by a low reliability score of a destination web content to which the individual outbound link leads (See Ramer: [0222] and [0950], calculating a relevancy score of an inbound link relating to a content item and deriving content weight for content item; and Kim: [0027]-[0028], the ranker 30 determines the intrinsic rank of the page by multiplying the content score by the page weight and the extrinsic rank of the page by multiplying the link weight by the page weight);
calculating a low reliability score for the web content using the outbound link score for the individual outbound link (See Kim: [0027]-[0028], the ranker 30 determines the intrinsic rank of the page by multiplying the content score by the page weight and the extrinsic rank of the page by multiplying the link weight by the page weight; and Ramer: [0009], a review of inbound links to the mobile content, outbound links to the mobile content, text of the mobile content, keywords of the mobile content, a link structure of the mobile content, or metadata associated with the mobile content); and
associating in computer storage the low reliability score with the web content (See Ramer: [0464] and [0009], Consumer Reports may request that the list of merchants be ordered according to the Consumer Reports ranking of the products. Here the reported content ranking teaches storage of the rankings, a suggestion of scorings; and Ramer: a review of inbound links to the mobile content, outbound links to the mobile content, text of the mobile content, keywords of the mobile content, a link structure of the mobile content, or metadata associated with the mobile content).

As per claim 7, Ramer in view of Kim teaches the media of claim 1, wherein the web content is a web site defined by a domain name (See Ramer: [0333] and [0102], the wireless provider 108 domain and the user may be prompted to input or select the destination name from a list of email names. ).

As per claims 21-24 and 26-27, the claims recite the methods of assigning a reliability score to a web content and the methods comprising the steps executed by one or more processors as recited in the claims 1-4 and 6-7 above, respectively, and rejected under 35 U.S.C. § 103 as being unpatentable over Ramer in view of Kim and further in view of Curlander.
Therefore, claims 21-24 and 6-7 are rejected along the same rationale that rejected claims 1-4, and 6-7, respectively.  

As per claims 28-31 and 33, the claims recite a computing system comprising a memory component (See Ramer: [0177], user input may be loaded into memory); and a processing device coupled to the memory component (See Ramer: [0180], a software program operating through a processor to perform operations comprising the steps executed by one or more processors as recited in the claims 1-4 and 6 above, respectively, and rejected under 35 U.S.C. § 103 as being unpatentable over Ramer in view of Kim and further in view of Curlander.
Therefore, claims 28-31 and 33 are rejected along the same rationale that rejected claims 1-4, and 6, respectively.  

6.2. Claims 5, 25 and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Ramer in view of Kim and further in view of Curlander, as applied to claims 1-4, 6-7, 21-24, 26-31 and 33 above, and further in view of 
Canright et al.: "METHOD, SYSTEM, AND COMPUTER PROGRAM PRODUCT FOR RANKING OF DOCUMENTS USING LINK ANALYSIS, WITH REMEDIES FOR SINKS", (United States Patent Application Publication US 20060059119 A1, filed 2004-08-16; and published 2006-03-16, hereafter “Canright”).

As per claim 5, Ramer in view of Kim and further in view of Curlander teaches does not explicitly teach the media of claim 1, wherein the plurality of inbound links to the web content are identified using a collapsed web graph comprising a subset of vertices designated as high reliability and no vertices designated as low reliability.
On the other hand, as an analogous art on ranking web content, Canright teaches the media of claim 1, wherein the plurality of inbound links to the web content are identified using a collapsed web graph comprising a subset of vertices designated as high reliability and no vertices designated as low reliability (See [0006] and [0067], the directed graph consists of the documents as nodes and the hypertext links as directed edges, and it is this directed graph that is used in link-based ranking. Link-based ranking then evaluates "weight" or "importance" of the hits (documents), based not on their own content, but on how they are located in the larger information network (the directed graph); and the collapsed graph typically only gives one inter-SCC link for each pair of SCCs that are directly linked. (Compare FIG. 4, showing the full metagraph, with FIG. 5, showing the collapsed graph.) The collapsed graph thus shows the direction of flow between any two, linked, Strongly Connected Components. Here the nodes are interpreted the vertices).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Canright's teaching with Ramer in view of Kim and further in view of Curlander reference because Ramer is dedicated to determining relevance based at least in part on the review, and displaying content based on the relevance, Kim is dedicated to producing relevant search results to keyword queries, Canright is dedicated to Link-analysis-based ranking in which the documents are ranked related by directed links pointing from one document to another, Curlander is dedicated to verifying the content of items and a further combined teaching would have enabled Ramer in view of Kim and further in view of Curlander to extend web content ranking in a wider scope by applying ranking to web documents at both ends of a web link in a global sense.

As per claim 25, the claim recites the methods of assigning a reliability score to a web content and the methods comprising the steps executed by one or more processors as recited in the claim 5 above, and rejected under 35 U.S.C. § 103 as being unpatentable over Ramer in view of Kim and further in view of Curlander and Canright.
Therefore, claim 25 is rejected along the same rationale that rejected claim 5.  

As per claim 32, the claim recites a computing system comprising a memory component (See Ramer: [0177], user input may be loaded into memory); and a processing device coupled to the memory component (See Ramer: [0180], a software program operating through a processor to perform operations comprising the steps executed by one or more processors as recited in the claim 5 above and rejected under 35 U.S.C. § 103 as being unpatentable over Ramer in view of Kim and further in view of Curlander and Canright.
Therefore, claim 32 is rejected along the same rationale that rejected claim 5.  
References
7.1. The prior art made of record:
B. U.S. Patent Application Publication US-20110258049-A1.
C. U.S. Patent Application Publication US-20020129014-A1.
D. U.S. Patent Application Publication US-20060059119-A1.
E. U.S. Patent US-10614416-B1.
7.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
A. U.S. Patent Application Publication US-20070244884-A1.
Conclusion
8.1.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 20, 2022